Order entered October 3, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01118-CV

                      BRIGETTA D'OLIVIO, Appellant

                                       V.

                 HILARY THOMPSON HUTSON, Appellee

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02704-2020

                                    ORDER

      On the Court’s own motion, this appeal is ABATED pending resolution of

appellant’s motion to transfer by the Texas Supreme Court.




                                            /s/   ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE